NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER




                                               Electronically Filed
                                               Intermediate Court of Appeals
                                               CAAP-XX-XXXXXXX
                                               30-NOV-2022
                                               02:08 PM
                                               Dkt. 70 MO



                         NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI‘I


                      JK, Plaintiff-Appellee, v.
                       DK, Defendant-Appellant.


       APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT
                      (FC-D NO. 16-1-0408)


                          MEMORANDUM OPINION
          (By:    Ginoza, Chief Judge, and McCullen, J.,
                   with Nakasone, J., dissenting)

          Defendant-Appellant DK appeals from the Family Court

of the Second Circuit's (1) September 5, 2018 "Order Denying

Defendant [DK's] Motion to Set Aside Entry of Default and

Default Judgment filed June 29, 2018" and (2) October 1, 2018

"Order Denying [DK's] September 17, 2018 Motion to Reconsider

the September 5, 2018 Order Denying [DK's] Motion to Set Aside
     NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


Entry of [June 26, 2017] Default and [July 24, 2017] Default

Judgment." 1    (Some brackets in original.)

                              I.    BACKGROUND

             DK and Plaintiff-Appellee JK were married in 1995 and

had two children together, born in 1997 and 2000.            After twenty-

one years of marriage, JK filed a Complaint for Divorce

(Complaint) on October 20, 2016.          In the Complaint, JK indicated

that he was a musician, both self-employed and employed at "U.H.

Maui College" and DK was "Owner/Employee" of Edible Hawaiian

Islands Magazine.      He stated that the marriage was irretrievably

broken, and sought just and equitable division of assets and

debts, joint legal and physical custody of their minor child,

and no spousal support.

             Represented by counsel, DK answered the Complaint,

challenging JK's position on joint physical custody and no

spousal support.

A.     First Request For Financial Documents

             On January 24, 2017, JK served on DK his "First

Request for Production of Documents," which requested financial

information including information related to her business,

Edible Hawaiian Islands Magazine.         The deadline for her response

was February 23, 2017, but DK did not respond.           JK's counsel


      1  The Honorable Adrianne N. Heely presided over the motions to set
aside and reconsider. The Honorable Lloyd A. Poleman presided over the
divorce proceedings.

                                      2
     NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


phoned DK's counsel regarding the status of the past-due

financial information, and DK's counsel stated "simply that she

was withdrawing as [DK's] attorney."

B.     Motion To Withdraw As DK's Counsel

             Six days after the deadline to respond, DK's counsel

moved to withdraw as counsel, declaring that DK "has not

complied with the terms of our Retainer Agreement and several

subsequent discussions regarding communication with Counsel and

complying with deadlines."       (Emphasis added.)   DK's counsel

served the motion to DK's P.O. Box 849 address.         JK did not

oppose the motion to withdraw as counsel but requested that DK

provide "her mailing and physical address" and apprise them of

any changes to that information.

             On March 9, 2017, the parties, including DK, were

present for the hearing on the motion to withdraw, which was

granted.     DK provided her mailing address as the P.O. Box 849

address.

C.     Second Request For Financial Information

             On March 18, 2017, JK's counsel called DK regarding

the request for financial information, and DK "indicated she

would have to consult with her accountant" and would call back

on March 20, 2017.      With no response from DK, JK's attorney

emailed on April 6, 2017 informing DK that if her response to

the request for financial information was not provided by


                                     3
     NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


April 11, 2017, they "will have no alternative but to file a

motion to compel" and that "[n]ormally a [] motion to compel

will include a request for attorney's fees and costs."

             The day after the deadline to respond, on April 12,

2017, DK emailed JK's attorney indicating that the tax firm she

hired informed her on April 8, 2017 that it could not represent

either DK or JK because the "firm made an error and should of

[sic] not taken [JK] on as a client" and she needs to find a new

CPA.    DK also indicated that she was "still looking for a new

attorney" and the attorneys on Maui "declined to represent [her]

due to conflict of interest.       So [she has] moved [her] search to

[O‘ahu]."

D.     Motion To Compel Discovery And May 31, 2017 Hearing

             On May 4, 2017, JK moved to compel DK to respond to

the request for financial documents, and for attorney's fees and

costs related to the motion to compel.        Attached to the motion

was correspondence between JK's attorney and DK, and JK's first

request for production of documents.        The notice was served to

the P.O. Box 849 address on May 2, 2017, and stated that the

hearing was scheduled for May 31, 2017 at 10:00 a.m.

             On May 31, 2017, three calls for DK were made, and

there was no response.      The family court granted JK's motion to

compel and for attorneys' fees and costs "due to [DK's] failure

to appear," and stated, "[DK] is defaulted."        The family court


                                     4
     NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


ordered DK to respond to discovery no later than June 13, 2017,

with a hearing scheduled for June 27, 2017, and noted that "if

[DK] fails to respond and fails to appear on June 27, 2017 at

1:30 p.m., the court may grant the proposed divorce decree that

will be attached to the court order."         (Formatting altered.)

              However, that order was not served in a timely manner,

resulting in a motion to extend these June 2017 dates.

E.     Documents Served On June 27, 2017

       1.     First set of documents, filed June 26, 2017

              a.   JK's motion to extend deadlines (page 1) 2

              On June 26, 2017, JK filed an "Ex Parte Motion to

Extend Deadlines and to Continue Status Hearing" (Motion to

Extend Deadlines) moving the family court "for an order

extending the deadlines in this matter and continuing the status

hearing currently set for June 27, 2017 at 1:30 p.m. in

Courtroom 3A."      (Formatting altered and emphasis added.)         The

motion explains that "[t]he grounds for this Motion are that

[DK] has not been served with the Order relating to the Motion

to Compel Discovery filed May 5, 2017 and heard on May 31,

2017."      (Emphasis added.)




      2  Pages 2 and 9 concern attorneys' fees and costs, and is not relevant
to this appeal, except that implicit in the award of fees and costs is the
finding that DK's failure to appear was not justified. Aloha Unlimited, Inc.
v. Coughlin, 79 Hawai‘i 527, 534, 904 P.2d 541, 548 (App. 1995) (explaining
that "[i]mplicit in . . . awarding fees and costs is the finding that Aloha's
failure to timely appear for the deposition was not justified").

                                      5
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


          b.    Counsel's declaration (pages 3-4)

          In her declaration attached to the motion, JK's

counsel explained that DK failed to appear at the May 31, 2017

hearing, and default was entered against her.

          The declaration also reiterated the June 2017

deadlines:   (1) DK was ordered to respond to discovery requests

no later than June 13, 2017; (2) the family court set further

hearing for June 27, 2017, and "the Court may grant a proposed

Divorce Decree"; and (3) a status update was due by June 20,

2017.

          JK's counsel then explained that she "drafted the

Order of the hearing held May 31, 2017, but has not provided a

copy to" DK.   Thus, she "is requesting this Honorable Court to

extend the deadlines imposed on [DK] and to continue the current

status hearing to a later date."

          c.    "Ex Parte Order" (pages 5-6)

          Following the Motion to Extend Deadlines and the

counsel's declaration was the "Ex Parte Order" that granted JK's

Motion to Extend Deadlines and set forth new dates:




                                   6
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


               Record on Appeal, docket 11, pages 74-75




As shown in Paragraph Number 2 above, the order states that

"[t]he Status Hearing currently set for June 27, 2017 at 1:30

p.m. is hereby continued to be heard before the Honorable

Presiding Judge of the Family Court, Second Circuit, State of

Hawaii, on "Jul 20 2017" at 10:00 a.m. . . ."     (Emphasis added.)

As shown in Paragraph Number 3, the deadline to respond to the

request for financial information was July 10, 2017.

          The July 10th dates are handwritten in blue ink, and

the July 20th date is stamped.    And as shown in Paragraph

Number 6, the order stated that should DK fail to appear at the

hearing or respond to the discovery request, the court may grant



                                  7
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


the "proposed Divorce Decree submitted and filed by Plaintiff."

This order was dated June 26, 2017 and signed by the judge.

     2.     Second set of documents, filed June 26, 2017

            a.   Order of hearing held May 31, 2017 (pages 7-8)

            The second set of documents started with the "Order of

the Hearing Held May 31, 2017 on Plaintiff's Motion to Compel

Discovery and For Attorney's Fees and Costs Filed May 4, 2017,"

which showed that three calls were made at the hearing on

May 31, 2017, but DK failed to appear.     This order then found DK

"is hereby in default for her failure to appear herein."

            This order also set forth the following June 2017

dates:    (1) the response to the discovery request was due by

June 13, 2017; (2) status update, "which shall consist of a

proposed Divorce Decree," was due by June 20, 2017; and (3) the

hearing was set for June 27, 2017, and "the Court may grant a

proposed Divorce Decree submitted to the Court by Plaintiff

which is attached as Exhibit 'B.'"

            This order was signed by the judge, filed on June 26,

2017, and served on June 27, 2017.

            b.   Exhibit B - "Judgment Granting Divorce And
                 Awarding Child Custody" (pages 10-19)

            Exhibit B, JK's proposed "Judgment Granting Divorce

and Awarding Child Custody" (Proposed Judgment), addressed the

terms of the divorce, including division of property.      The

Proposed Judgment indicated that the "parties have no joint

                                  8
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


credit union accounts, bank and savings accounts and security

accounts" and set forth that "[e]ach party is awarded any and

all credit union accounts, bank and savings accounts and

security accounts presently in his or her own name as their sole

and separate property."

          For DK's business, the Proposed Judgment set forth

that DK "shall be awarded any and all businesses in her name,

including, but not limited to, the magazine called Edible

Hawaiian Islands, as her sole and separate property and shall be

solely responsible for any and all debts and tax consequences

relating to her business or businesses."

          For the real property, the Proposed Judgment set forth

that JK "shall be awarded the real property . . . as his sole

and separate property and he shall be solely responsible for any

and all debts, expenses and costs relating to said property."

     3.   Certificate of service, filed June 27, 2017 (page 20)

          The certificate of service certified that "the Ex

Parte Motion to Extend Deadlines and to Continue Status hearing;

Exhibit 'A'; Declaration of Counsel; Ex Parte Order filed

June 26, 2017" and "the Order of the Hearing Held May 31, 2017

on Plaintiff's Motion to Compel Discovery and for Attorney's

Fees and Costs filed May 4, 2017; Exhibits 'A' and 'B' filed

June 26, 2017" were served on DK.     The address on the

certificate of service was the P.O. Box 849 address DK provided


                                  9
     NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


to the family court, and the certificate of service was dated

for, and filed on, June 27, 2017.

F.     July 20, 2017 Hearing

             At the July 20, 2017 further hearing on the motion to

compel, three calls were made for DK and there was no response.

Before proceeding, the family court reexamined the documents

served on DK:

                   [Family Court:] The time is now 10:33.   This was
             scheduled for hearing at 10:30.

                   There is an order of the hearing held on May 31st on
             plaintiff's motion to compel discovery and for attorney's
             fees and costs that was filed (inaudible) 4th.

                   Attached to it [as] Exhibit A was the form or the
             method for attorney's fees by declaration to be presented
             to the Court. And attached as Exhibit B was the
             plaintiff's proposed judgment granting divorce and awarded
             -- awarding child custody.

                   Here is the certificate of service indicating that
             that order was served with those two attached exhibits on
             [DK] on June 26, 2017.

                  [JK's Counsel:]    She's served on the 27th.

                   [Family Court:] And the prior order did provide that
             if she failed to appear today that the Court specifically
             said it would be -- if defendant fails -- failed to appear
             -- respond to the discovery request, and fails to appear at
             the hearing of June 27th, 2017, the Court may grant
             proposed divorce decree submitted to the Court.

                   [JK's Counsel:] And we filed that with the Court on
             the 26th and attached the order for hearing on May 31st.

                   [Family Court:] So, but today's the -- what happened
             to the June 27th hearing? That was stricken and
             rescheduled?

                   [JK's Counsel:] Got continued because she was not
             served with the order and didn't have time to respond.

                   [Family Court:]   Did she get notice of today's
             hearing?




                                       10
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


                [JK's Counsel:] Yes. On June 27th we -- we sent --
          we filed a certificate of service saying on the certificate
          of service she got a copy of the order and the ex parte
          motion to extend the deadlines and to continue.

                [Family Court:] (Inaudible) status hearing. Ah, the
          ex parte motion to extend deadlines and continue the status
          hearing, I just want to look at that.

                  [JK's Counsel:]   And that was filed on June 26th.

                [Family Court:] Thank you. And the ex parte order
          sets new deadlines. Defendant to respond to discovery
          request on or before July 10th. And setting the status
          hearing on today's date, July 20th, at 10:00 a.m.

                And that ex parte order further provides that if
          defendant fails to appear at the status hearing mentioned
          above or fails to respond to the discovery request by the
          deadlines stated herein, the Court may grant the proposed
          divorce decree submitted and filed by plaintiff.

                  . . . .

                [JK's Counsel:]     -- we filed it on June 26th with the
          order.

                [Family Court:]     And has there been any communication
          from the defendant?

                [JK's Counsel:] Nothing, your Honor. I know that
          she -- although she's been in communication with my client
          about other things, a bill, she has not discussed the
          discovery or this divorce case with him.

                  [Family Court:]   So a default is entered against
          [DK].

                Would you like your client sworn in today regarding
          jurisdiction or do you want to submit it by affidavit?

          After hearing JK's testimony, the family court

determined it had jurisdiction over this matter, and found that

the marriage was irretrievably broken.          The family court then

noted that it "previously entered default against [DK] for

having failed to appear today and to -- and failing to comply

with discovery requests."       The family court "grant[ed] the




                                      11
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


decree of divorce that was filed as a proposed decree on

June 26th, 2017."

           The family court then turned to the division of

assets.   Regarding the real property, JK's Counsel explained

that JK "owned the house prior to the marriage.          And so his

wife's interest would be any equity, increase in the equity."

JK's Counsel also explained that DK "owns a business which my

client has indicated that has substantial cash flow.           Um,

probably 100,000 a year in cash flow.        Right?    After -- after

her expenses are paid.     Maybe before taxes."       She estimated,

"the value of her -- as close as I could estimate, the value of

her business, um, would be equal to or close to the increase in

the value of the house that he owned -- or owns."           "And so for

that reason, we drafted the divorce decree the way we drafted

it."

           The family court then questioned JK under oath about

the division of real property and whether it was reasonably

fair:

                 [Family Court:] So -- so let me ask you. Do you
           think that how everything is divided up in the divorce
           decree, is it reasonably fair?

                 [JK:] I -- I do. I mean I understand that [DK] is
           entitled to half the increase in equity of the house. And
           we had an informal agreement when we were married that she
           had no interest in the property. Although I offered her,
           you know, sharing the title. And I paid for everything
           with the house for the en -- our entire marriage. All
           taxes, all mortgage, all repairs and maintenance.




                                    12
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


                [Family Court:] Is -- is the value of her business,
          in your opinion, reasonably close to the value of the
          increase in equity, if divided by two, during the marriage?

               [JK:]   I think it's close.    But I --

               [Family Court:]   All right.    I'm satisfied.

                [JK's Counsel:] Your Honor, there is one, um error I
          think I made that is manifestly unjust to [DK]. And that
          is in the proposed decree I have a paragraph in there that
          says undisclosed assets and if she doesn't disclose --
          anybody failed to disclose it, so that the other party
          would be awarded it.

                Since we're going by default and she hasn't disclosed
          anything that -- that would ostensibly mean he gets
          everything that she owns. And I don't think that that's
          fair to her.

               So I'd like to delete that paragraph.

                [Family Court:] Okay. You'll strike that paragraph.
          As well as there's a paragraph that states that this decree
          is by agreement.

          On July 24, 2017, the "Judgment Granting Divorce and

Awarding Child Custody" was entered, finding that DK failed to

appear and "default is entered against her."             The family court

awarded JK the real property and DK "any and all businesses in

her name, including, but not limited to, the magazine called

Edible Hawaiian Islands, as her sole and separate property[.]"

          The family court also retained "jurisdiction over the

parties and their property to enforce and implement the

provisions of this Judgment" and "enforcement jurisdiction of

all of the above issues until the parties have complied fully

with the terms and conditions as set forth herein."




                                   13
     NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


             Based on the July 25, 2017 Certificate of Service, two

certified copies of the judgment were served on DK at the P.O.

Box 849 address she provided to the court.

G.     DK's Motion To Set Aside

       1.    Motion to set aside

             Almost one year later, on June 29, 2018, DK filed her

"Motion to Set Aside Entry of Default and Default Judgment"

(Motion to Set Aside).      DK based this motion on Hawai‘i Rules of

Civil Procedure (HRCP) Rules "60(b)(1) (mistake, inadvertence,

surprise, or excusable neglect)" and "60(b)(3) (fraud,

misrepresentation, or other misconduct of an adverse party)."

             Attached to her Motion to Set Aside was DK's

declaration, where she stated that the "hearing was continued by

[JK's] attorney Ex Parte -- i.e., without notice to me."          She

also stated that "[t]o add to the confusion, when [JK's]

attorney finally did serve the May 31 order, she did so at the

same time as an Ex Parte Order filed June 26, 2017 with the

result that, at a time when I was unrepresented, I was served

simultaneously with confusing and conflicting notices."

             Also attached to DK's Motion to Set Aside were the

following exhibits:

             A.   the June 26, 2017 Motion to Extend Deadlines;

             B.   the June 27, 2017 Certificate of Service;




                                    14
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


            C.     DK's Income and Expense Statement dated June 27,
                   2018, showing her job title as "Editor, Sales,"
                   her employer as "Edible Hawaiian Islands" with
                   the P.O. Box 849 address, and a gross pay of
                   $4,166 per month, a net pay of $4,166 per month,
                   and take home pay of $4,166 per month; and
                   showing housing and transportation expenses;

            D.     DK's Asset and Debt Statement dated June 27,
                   2018, showing two checking accounts, a cemetery
                   plot, and four debts totaling $12,900;

            E.     correspondence from Harold Berman, J.D. (Berman),
                   dated April 18, 2017 regarding withdrawal of
                   services from both DK and JK;

            F.     correspondence to JK's Counsel dated April 12,
                   2017 regarding finding a new accountant and new
                   counsel; and

            G.     correspondence to JK's Counsel dated April 28,
                   2017 regarding difficulty finding new counsel.

     2.     JK's Memorandum in Opposition

            On July 13, 2018, JK opposed DK's Motion to Set Aside.

In the declaration attached to his opposition, JK stated that DK

has several businesses he is aware of, namely, Edible Hawaiian

Islands Magazine, Edible Events, Duka Inc., and Kupu Maui; and

he understood from DK that the magazine was making a $90,000

profit under previous ownership and the magazine was appraised

at $90,000.      JK stated that checks he sent to her, and she

cashed, were sent to the same P.O. Box 849 address as the court

filings, and this is also the address she received checks from

her advertisers.      JK attached twenty-eight exhibits with his

response.



                                   15
   NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


      3.    DK's Memorandum in Reply

            On July 25, 2018, DK replied to JK's opposition,

raising for the first time Hawai‘i Family Court Rules (HFCR)

Rule 60(b)(4) (judgment void).

            Attached to the reply were declarations from DK and

her attorney.     DK's declaration included statements that

"conflicting notices, which I received in the same envelope,

were confusing to me and I did not have an attorney to help me

figure out how to interpret them" and "the only active business

I own, [is] Edible Hawaiian Islands Magazine."             Also attached

were the following exhibits:

            A.    a revised Asset    and Debt Statement dated July 25,
                  2018, which now    included Edible Hawaiian Islands
                  Magazine valued    at $60,000 and debt owed against
                  the magazine at    $34,000; and

            B.    an Edward Jones document dated July 24, 2018,
                  stating, "No Holdings found for this client[.]"

      4.    JK's Responsive Memorandum

            On August 1, 2018, JK filed a responsive memorandum

and declaration with the following exhibits:

            A.    screen shot and email regarding taxes; and

            B.    a letter from DK in Edible Hawaiian Islands
                  Magazine announcing the launch of a new business,
                  Lawelawe Hawaii, published "Summer 2018[.]" 3




      3  Of note, the Edible Hawaiian Islands publication lists the P.O.
Box 849 address as the magazine's address.


                                     16
   NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


            In a supplemental declaration filed the next day, JK

stated, "I did not realize the scope of how much money I forgave

that [DK] had taken from my Seaside Recording checking account

and credit card and diverted it to her own business expenses.

This would surely be in the six-figure range."           JK also declared

that "[i]f the default was set aside it could require me to re-

negotiate finances and property with [DK]."

      5.    Hearing and order

            On August 6, 2018, a hearing was held on DK's Motion

to Set Aside Default.      According to the court minutes, the

hearing lasted one hour and twenty-three minutes, from

10:14 a.m. to 11:37 a.m. 4

            The family court entered an order denying DK's motion

on September 5, 2018, determining that:          (1) as related to HFCR

Rule 60(b)(3), there was "no evidence of intrinsic fraud or

judgment procured by fraud in this matter;" (2) as related to

HFCR Rule 60(b)(4), there was "no due process violation [that]

occurred in this matter;" and (3) "the sanction of default was

within the sound discretion of the Court."




      4  DK, however, did not provide this court with the transcripts for this
proceeding. It is DK's burden to show error by reference to the record, and
DK is responsible for providing the transcript of relevant oral proceedings.
Hawai‘i Rules of Appellate Procedure (HRAP) Rule 10(b)(1)(A).



                                     17
     NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


H.     DK's Motion To Reconsider

       1.    Motion to reconsider

             Twelve days later, on September 17, 2018, DK timely

moved the court to reconsider its order denying the Motion to

Set Aside (Motion for Reconsideration) pursuant to HFCR

Rule 59(e).       For the first time, DK cites to HFCR Rule 60(b)(6).

             A declaration by Michael Thoemke was attached,

appraising JK's home at $679,000 as of July 24, 2017, and

represented that the "average for the four homes in this

neighborhood in 1997 was $222,250 and in 2017 it was $699,500."

DK provided a declaration.       And the following exhibits were

attached:

             A.     transcripts of proceedings held on July 20, 2017;

             B.     Appraisal report dated September 13, 2018;

             C.     Real Property Values Chart dated September 13,
                    2018;

             D.     spreadsheet page of real properties dated
                    September 13, 2018;

             E.     spreadsheet page of real properties dated
                    September 13, 2018;

             F.     various correspondence related to appraiser;

             G.     correspondence dated January 31, 2013 regarding
                    assignment of rights to Edible Hawaiian Islands
                    for $60,000 (without previous owner's signature);
                    and

             H.     American Web invoices (one not intelligible).




                                    18
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


     2.    JK's Memorandum in Opposition

           In opposition, JK argued that DK "has not brought to

this court's attention any new evidence or arguments which could

not have been presented at the August 6, 2018 hearing on her"

Motion to Set Aside.

     3.    DK's Supplemental Declaration

           On September 27, 2018, DK provided a supplemental

declaration to, among other things, "inform the Court of the

psychological aspects of what [she] was going through in the

spring and early summer of 2017 when [she] missed deadlines and

court dates."   DK also stated, "the increase in value of the

house is $436,000, the increase in equity as a result of paying

off the mortgage during our marriage is about $70,000, and the

value of my business is at best the purchase price of $60,000

minus the debt accumulated by the business since purchase

($34,000) which comes out to only $26,000."     (Emphasis added.)

She also declared, "I have never taken a salary from Edible

Hawaiian Islands, LLC -- only the draws shown on my Schedule C

returns, which was less than $25,000 per year for those three

years."   The following exhibits were attached:

           I.   2015 Joint U.S. Individual Tax Return (prepared
                by Deborah Daniels);

           J.   2016 Schedule C;

           K.   2017 Schedule C;



                                   19
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


          L.   photos and correspondence related to sale of
               artwork; and

          M.   correspondence to DK dated March 6, 2018
               regarding advertisement for a one-bedroom
               apartment.

     4.   Order Denying Motion to Reconsider

          On October 1, 2018, the family court denied DK's

Motion to Reconsider, resolving the issue of HFCR Rule 60(b)(1)

by finding that DK "has not met the burden of establishing that

mistake, inadvertence, surprise, excusable neglect, or newly

discovered evidence had occurred, pursuant to H.F.C.R.

Rule 59(e) and/or 60(b), justifying the setting aside of the"

Order Denying Motion to Set Aside.       The family court also found

that DK "has not brought to this court's attention any new

evidence or arguments which could not have been presented at the

August 6, 2018 hearing on [DK's] Motion to Set Aside . . . ."

          The family court noted that,

          subject to the limitations in [Hawaii Revised Statutes
          (HRS)] § 580-56 and pursuant to Section 25, of the
          [Judgment Granting Divorce and Awarding Child Custody]
          filed July 21, 2017, should either party, Plaintiff and/or
          Defendant file a Motion for Relief (i.e., Motion for Post
          Decree Relief or a Motion to Enforce Decree), a hearing may
          be set to give both parties an opportunity to be heard,
          should they seek to address the issues within the Divorce
          Decree, including but not limited to, the non-compliance of
          any part of the Decree."

          DK filed a timely notice of appeal.

                            II. DISCUSSION

          On appeal, DK asserts that the family court erred when

it failed to set aside the default judgment, pursuant to HFCR


                                   20
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


Rule 60(b).   To that end, DK raises seven points of error to

this court.

          HFCR Rule 60(b) provides for relief from a judgment or

order, in pertinent part, as follows:

          On motion and upon such terms as are just, the court may
          relieve a party or a party's legal representative from any
          or all of the provisions of a final judgment, order, or
          proceeding for the following reasons:

              (1) mistake, inadvertence, surprise, or excusable
                  neglect;

              (2) newly discovered evidence which by due diligence
                  could not have been discovered in time to move for a
                  new trial under Rule 59(b) of these Rules or to
                  reconsider, alter, or amend under Rule 59(e);

              (3) fraud (whether heretofore denominated intrinsic or
                  extrinsic), misrepresentation, or other misconduct
                  of an adverse party;

              (4) the judgment is void;

              (5) the judgment has been satisfied, released, or
                  discharged, or a prior judgment upon which it is
                  based has been reversed or otherwise vacated, or it
                  is no longer equitable that the judgment should have
                  prospective application; or

              (6) any other reason justifying relief from the
                  operation of the judgment.

(Formatting altered.)     The standard of review for HFCR

Rule 60(b)(4) is de novo.      Cvitanovich-Dubie v. Dubie, 125

Hawai‘i 128, 139, 254 P.3d 439, 450 (2011).

          As for HFCR Rule 60(b)(6), the Hawai‘i Supreme Court

explained that the standard of review is the abuse of discretion

standard, and "[s]ince Rule 60(b)(6) relief is contrary to the

general rule favoring finality of actions, the court must

carefully weigh all of the conflicting considerations inherent


                                    21
     NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


in such applications."      Id. (citation omitted).     The abuse of

discretion standard also applies with regard to HFCR

Rules 60(b)(1) and (b)(3).       Ledcor-U.S. Pacific Constr. LLC v.

Joslin, 134 Hawai‘i 179, 339 P.3d 533, CAAP-XX-XXXXXXX, 2014 WL

5905077 at *3 (App. Nov. 13, 2014) (mem.) (regarding HRCP

Rules 60(b)(1) and (6)); Plauche v. Plauche, 129 Hawai‘i 29, 292

P.3d 233, CAAP-XX-XXXXXXX, 2013 WL 275551 at *1 (App. Jan. 24,

2013) (SDO) (regarding HFCR Rules 60(b)(3) and (6)).

             "Once the court has made a determination to grant or

deny relief, the exercise of its discretion will not be set

aside unless the appellate court is persuaded that, under the

circumstances of the case, the court abused its discretion" and

"an abuse of discretion occurs where the trial court has clearly

exceeded the bounds of reason or disregarded rules or principles

of law or practice to the substantial detriment of a party

litigant."     Id. at 139-40, 254 P.3d at 450-51 (citation

omitted).

A.     HFCR Rule 60(b)(4) - Void Judgment

             In her first two points of error, DK contends that the

judgment is void, citing to HFCR Rule 60(b)(4).         Notably, this

argument was not raised in DK's Motion to Set Aside Default and,

instead, was raised for the first time in her July 25, 2018

reply to JK's memo in opposition to her Motion to Set Aside

Default.     However, "[a] reply must respond only to arguments

                                    22
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


raised in the opposition," and JK's memorandum in opposition did

not address HFCR Rule 60(b)(4).      Rules of the Circuit Court of

the State of Hawai‘i (RCCH) Rule 7(b).       Thus, DK violated RCCH

Rule 7(b) by raising HFCR Rule 60(b)(4) in her reply.

          Exercising our discretion, we nonetheless address DK's

HFCR Rule 60(b)(4) claims that the judgment here is void.           "It

has been noted that a judgment is void only if the court that

rendered it lacked jurisdiction of either the subject matter or

the parties or otherwise acted in a manner inconsistent with due

process of the law."    In re Hana Ranch Co., 3 Haw. App. 141,

146, 642 P.2d 938, 941 (1982).

     1.   HFCR Rule 10(c)

          DK first contends that the family court's "failure to

require [JK] to attach the required financial disclosures before

granting monetary relief renders the judgment void as a matter

of law pursuant to HFCR, Rule 60(b)(4)."        DK specifically

challenges the family court's finding that "no due process

violation occurred in this matter" and relies on HFCR Rule

10(c).

          HFCR Rule 10(c) provides that

          Any motion seeking an order for or modification of
          financial or monetary relief of any kind, except for an
          award of attorney's fees in enforcement proceedings, shall
          have attached, typewritten, unless otherwise permitted by
          the court for good cause shown, income and expense and
          asset and debt statements on the form provided by the court




                                   23
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


           or equivalent forms, executed by the movant and duly
           notarized or executed under penalty of perjury.

(Emphasis added.)

           In his Motion to Compel, JK moved for an order

"compelling [DK] to respond to [JK's] First Request for

Production of Documents submitted on January 24, 2017[,]" and

"awarding [him] his reasonable attorney's fees and costs to for

[sic] having to file this motion."        Aside from attorney's fees

that are exempt, this motion did not seek "an order for or

modification of financial or monetary relief of any kind" to

require JK to attach "income and expense and asset and debt

statements" to his motion to compel.        HFCR Rule 10(c).

           To the extent the July 20, 2017 hearing is construed

as addressing an HFCR Rule 10(c) motion, the family court had

before it the complaint for divorce, JK's Counsel's

representations, and JK's testimony.        JK's Counsel explained

that JK owned the property prior to the marriage and so DK's

interest would be the increase in value.         JK's Counsel also

represented that the cash flow in DK's business was probably

$100,000 a year after expenses, but was unclear if it was before

taxes.   She estimated that the value of DK's business would be

close to the increase in the value of the property.

           The family court asked JK, "is the value of her

business, in your opinion, reasonably close to the value of the

increase in equity, if divided by two, during the marriage?"         JK

                                    24
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


testified, "I think it's close."      This testimony, however, would

not satisfy the "income and expense and asset and debt

statements" required by HFCR Rule 10(c).

            In determining whether failure to provide "income and

expense and asset and debt statements" render the Decree void

under HRAP Rule 60(b)(4), we look at whether the family court or

the parties "acted in a manner inconsistent with due process of

the law."    Cvitanovich-Dubie, 125 Hawai‘i at 141, 254 P.3d at 452

(citation omitted).    And "in the sound interest of finality, the

concept of a void judgment must be narrowly restricted."       Id.

(citation and internal quotation marks omitted).

            "At its core, procedural due process of law requires

notice and an opportunity to be heard at a meaningful time and

in a meaningful manner before governmental deprivation of a

significant liberty [or property] interest."     State v. Bani, 97

Hawai‘i 285, 293, 36 P.3d 1255, 1263 (2001) (citations omitted).

"An elementary and fundamental requirement of due process in any

proceeding which is to be accorded finality is notice

reasonabl[y] calculated, under all the circumstances, to apprise

interested parties of the pendency of the action and afford them

an opportunity to present their objections."     Calasa v.

Greenwell, 2 Haw. App. 395, 399, 633 P.2d 553, 556 (1981)

(citation omitted).




                                 25
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


            "The notice must be of such nature as reasonably to

convey the required information, . . . and it must afford a

reasonable time for those interested to make their appearance[.]

But if with due regard to the practicalities of the case these

conditions are reasonably met, the constitutional requirements

are satisfied."    Id.   "[D]ue process is flexible and calls for

procedural protections as the particular situation demands."

Korean Buddhist Dae Won Sa Temple of Hawaii v. Sullivan, 87

Hawai‘i 217, 243, 953 P.2d 1315, 1341 (1998) (citations omitted).

            In reviewing this particular situation, DK had five

opportunities to produce information related to her finances:

(1) the February 23, 2017 deadline by JK (and while represented

by counsel); (2) the April 11, 2017 second deadline by JK;

(3) the May 31, 2017 hearing on JK's Motion to Compel; (4) the

July 10, 2017 family court deadline; and (5) the July 20, 2017

hearing.

            After missing the February 24, 2017 deadline, DK's

attorney withdrew, in part because DK failed to meet deadlines.

The day after missing the April 11, 2017 deadline, DK contacted

JK's attorney indicating that she was looking for a new CPA and

attorney.    On May 2, 2017, DK was provided notice of the May 31,

2017 hearing, for which she failed to appear.     At that point, DK

missed two deadlines to provide her financial information and




                                  26
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


failed to appear at the hearing on the motion to compel

production of her financial information.

          Due to DK's failure to appear at the May 31, 2017

hearing, the family court ordered further deadlines for June 13

and 20, 2017 and a hearing for June 27, 2017.     But, because that

order was not served upon DK in a timely manner, those June 2017

dates were continued to July 2017, and DK was served with these

documents on June 27, 2017.

          In addition to the explanation that the June 2017

dates were continued to July 2017, there should have been no

confusion about the inapplicability of the June 2017 dates

because the documents served on June 27, 2017 would have been

delivered to the P.O. Box 849 address after the June 2017 dates

had passed.   It was only possible for DK to comply with the July

2017 dates.

          DK was also served with a copy of JK's Proposed

Judgment, which included a provision that JK would be awarded

the Property and a provision that DK would be awarded her

businesses.   DK was cautioned that if she failed to appear, the

family court may accept the "proposed Divorce Decree submitted

and filed by Plaintiff," and the only proposal submitted and

filed by JK was the Proposed Judgment.     Service was made on

June 27, 2017 to the P.O. Box 849 mailing address that DK

provided to the court.


                                 27
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


            Although not a model of clarity, when read in its

entirety, and in context with the date of service, the documents

served upon DK on June 27, 2017 informed her of when (July 20,

2017 at 10:00 a.m.) and where (Courtroom 3A) to appear.      These

documents also conveyed the possible consequence (accepting the

proposal filed by JK) should DK fail to appear or fail to

provide her financial information.

            In other words, under the circumstances in this case,

DK was afforded adequate notice to apprise her of the pending

action, and proceeding without an HFCR Rule 10(c) statement by

JK did not violate due process.    Accordingly, the family court's

finding of "no due process violation" was not erroneous.

            Only after DK disregarded three deadlines to provide

financial information and missed two hearings did the family

court accept the only proposition on the table, JK's Proposed

Judgment.    Moreover, requiring JK to provide "income and expense

and asset and debt statements" for HFCR Rule 10(c) purposes

during the July 20, 2017 hearing would have been futile for

dividing the property if the family court did not have DK's

financial information with which to compare it.

            Thus, the family court's denial of DK's motion to set

aside the judgment as void for failing to comply with HFCR

Rule 10(c) was not wrong.




                                  28
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


     2.   HFCR Rule 37

          DK next contends that HFCR Rule 55 "is not a

permissible sanction for failure to comply with a discovery

order under HFCR Rule 37" (formatting altered).      DK argues that

"[b]ecause default was entered against [her] as an impermissible

sanction for a discovery order - and not for any failure to file

an answer - the Family Court's entry of default on June 26, 2017

[] was void pursuant to HFCR, Rule 60(b)(4)."     Here, HFCR

Rule 37 applied, and not HFCR Rule 55.

          "Without leave of the court . . . , any party may

serve upon any other party written interrogatories" and "[e]ach

interrogatory shall be answered separately and fully in writing

under oath, unless it is objected to, in which event the

objecting party shall state the reasons for objection and shall

answer to the extent the interrogatory is not objectionable."

HFCR Rules 33(a) and (b)(1).    "The party submitting the

interrogatories may move for an order under Rule 37(a) of these

Rules with respect to any objection to or other failure to

answer an interrogatory."   HFCR Rule 33(b)(5).

          If "a party fails to answer an interrogatory submitted

under Rule 33 of these Rules, . . . the discovering party may

move for an order compelling an answer . . . ."      HFCR

Rule 37(a)(2).   Where a motion to compel is granted and a party

fails to obey the order, the family court may make "[a]n order


                                 29
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


striking out pleadings or parts thereof, or staying further

proceedings until the order is obeyed, or dismissing the action

or proceedings or any part thereof, or rendering a judgment by

default against the disobedient party[.]"     HFCR Rule 37(b)(2)(C)

(emphasis added).

            As stated, DK missed the first deadline (February 23,

2017) to provide her financial information.     DK's counsel then

moved to withdraw, in part because DK was not complying with

deadlines.    DK missed her second deadline (April 11, 2017) to

provide information.    JK moved to compel, and attached a notice

indicating that a hearing on the motion was set for May 31, 2017

at 10:00 a.m.    DK was served a copy of the Motion to Compel and

Notice of Motion at the P.O. Box 849 mailing address she

provided to the court.

            When DK did not appear at the May 31, 2017 hearing,

the family court found DK "is hereby in default for her failure

to appear herein[,]" granted JK's Motion to Compel Discovery,

awarded JK's attorney's fees and costs, and scheduled a further

hearing on the matter.    That order was entered on June 26, 2017,

and that is the default order DK challenges in her second point

of error.

            When DK failed to appear on May 31, 2017, the family

court found her in default for failing to appear and scheduled

another hearing on the matter.    Nowhere in the June 26, 2017


                                 30
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


order did the family court cite to HFCR Rule 55 or enter a

judgment of default.   Instead, the family court gave DK another

opportunity to comply with the order granting JK's Motion to

Compel.   Further, the family court gave DK notice in paragraph 6

of the June 26, 2017 order that "if [DK] fails to appear at that

status hearing mentioned above or fails to respond to the

discovery requests by the deadline stated herein, the court may

granted [sic] the proposed Divorce Decree submitted and filed by

[JK]."

          Based on this record, the June 26, 2017 order finding

DK in default for failing to appear was not a "default judgment"

pursuant to HFCR Rule 55.   And even if it was a default judgment,

such a judgment is authorized by HFCR Rule 37(b)(2)(C).      A trial

court is given broad discretion when imposing sanctions for

discovery abuse, and there was no abuse of discretion in finding

DK in default for failing to appear on May 31, 2017 and providing

her another opportunity to comply with the order granting JK's

Motion to Compel Discovery.    See Aloha Unlimited, Inc., 79 Hawai‘i

527, 532-33, 904 P.2d 541, 546-47.

          In sum, the family court's denial of DK's motion to

set aside the judgment as void based on HFCR Rule 60(b)(4) was

not wrong.




                                 31
     NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


B.     HFCR Rule 60(b)(6)

             In her third point of error, relying on HFCR

Rule 60(b)(6) (other reasons justifying relief), DK argues that

"[t]he one-sided divorce decree drafted by [JK] is so

disproportionately in his favor as to be unconscionable."          DK

clarifies she "is not appealing the divorce, but is appealing

the division of assets."

             DK, however, raised this issue for the first time in

her motion for reconsideration.       "[T]he purpose of a motion for

reconsideration is to allow the parties to present new evidence

and/or arguments that could not have been presented during the

earlier adjudicated motion."       See Kamaka v. Goodsill Anderson

Quinn & Stifel, 117 Hawai‘i 92, 104, 176 P.3d 91, 103 (2008)

(citation omitted).      It "is not a device to relitigate old

matters or raise new arguments or evidence that could and should

have been brought during the earlier proceeding."         Id.

             Pursuant to HFCR Rule 60(b)(6), the court may relieve

a party from any or all provisions of a final judgment for "any

other reason justifying relief from the operation of the

judgment."     But, HFCR Rule 60(b)(6) "is only invoked upon a

showing of exceptional circumstances."        Thomas-Yukimura v.

Yukimura, 130 Hawai‘i 1, 9, 304 P.3d 1182, 1190 (2013) (citation

omitted); see also Nakata v. Nakata, 3 Haw. App. 51, 56, 641

P.2d 333, 336 (1982) (stating HFCR Rule 60(b) is not intended to


                                    32
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


"reliev[e] a party from free, calculated, and deliberate choices

he, she, or it has made") (citations omitted).

           Included with her Motion for Reconsideration and

supplemental declaration, DK provided information appraising the

increase in the value of the Property, an incomplete assignment

of rights for her business dated for 2013, American Web invoices

dated in 2015 and 2017, unsigned 2015 and 2016 tax information,

correspondence related to sales of artwork dated November 3 and

24, 2017, and correspondence related to advertisement for a one-

bedroom apartment dated March 6, 2018.

           DK, however, provided no explanation as to why these

documents or information could not have been provided with her

June 20, 2018 Motion to Set Aside or at the August 6, 2018

hearing.   With no explanation from DK and no transcripts of the

August 6, 2018 hearing, we cannot say that the family court

erred in finding DK "has not brought to this court's attention

any new evidence or arguments which could not have been

presented at the August 6, 2018 hearing on [her] Motion to Set

Aside Default Judgment."   Thus, the family court's denial of

DK's Motion to Reconsider based on HFCR Rule 60(b)(6) was not an

abuse of its discretion.




                                 33
     NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


C.     HFCR Rule 60(b)(3) - Fraud, Misrepresentation, Misconduct

             In her fourth, fifth, and sixth points of error DK

relies on HFCR Rule 60(b)(3) for fraud, misrepresentation, or

misconduct.

             Under the two-part test for HRCP Rule 60(b)(3), which

is nearly identical to HFCR Rule 60(b)(3), 'the movant must, (1)

prove by clear and convincing evidence that the verdict was

obtained through fraud, misrepresentation, or other misconduct,

and (2) establish that the conduct complained of prevented the

losing party from fully and fairly presenting [her] case or

defense."     Kawamata Farms, Inc. v. United Agri Prods., 86 Hawai‘i

214, 251-52, 948 P.2d 1055, 1092-93 (1997) (cleaned up).          "In

all averments of fraud or mistake, the circumstances

constituting fraud or mistake shall be stated with

particularity."     HFCR Rule 9(b); HFCR Rule 60(b) (providing in

part that for HFCR Rule 60(b)(3), "the averments in the motion

shall be made in compliance with Rule 9(b) of these Rules").

       1.    Misrepresentation

             In her fourth point of error, DK contends that the

family court "abused its discretion by failing to set aside the

July 20, 2017 default judgment."         DK argues that "[r]eviewing

the transcript side by side with the outcome leads to the

conclusion that Judge Poelman was misled by [JK's]

misrepresentations."


                                    34
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


          DK, however, did not raise this argument or provide a

transcript of the July 20, 2017 hearing when she filed her

Motion to Set Aside Default.    See HRS § 641–2 (2016) ("The

appellate court . . . need not consider a point that

was not presented in the trial court in an appropriate manner.")

DK furnished the July 20, 2017 transcripts with her Motion for

Reconsideration, but failed to provide any explanation as to why

that evidence could not have been presented in her Motion to Set

Aside or the August 6, 2018 hearing on the Motion to Set Aside.

          As stated above, a motion for reconsideration "is not

a device to relitigate old matters."      Kamaka, 117 Hawai‘i at 104,

176 P.3d at 103.   The July 20, 2017 transcripts "could and

should have been brought during the earlier proceeding."       Id.

Thus, the family court did not abuse its discretion in denying

DK's Motion for Reconsideration based on misrepresentation under

HFCR Rule 60(b)(3).

     2.   Resolving doubt

          In her fifth point of error, DK contends that the

family court "abused its discretion by failing to resolve any

doubt as to the accuracy of JK's representations in favor of

[DK] under HFCR, Rule 60(b)(3)."      In her opening brief, DK

points out that this issue was "presented to the Family Court at

p.9 of [her] motion for reconsideration."      In that section of

her Motion for Reconsideration, DK fails to provide any reason


                                 35
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


why this argument could not have been raised in her Motion to

Set Aside or during the August 6, 2017 hearing on her Motion to

Set Aside.   Thus, we cannot say that the family court erred in

determining that DK "has not brought to this court's attention

any new evidence or arguments which could not have been

presented at the August 6, 2018 hearing on [her] Motion to Set

Aside Default Judgment."

     3.   Misconduct

          In her sixth point of error, DK contends that the

family court "abused its discretion by failing to set aside the

July 20, 2017 default judgment under HFCR Rule 60(b)(3) as it

was procured by 'other misconduct.'"

          DK argues that her "reasonable efforts to prepare

financial disclosures, and to secure defense counsel to comply

with court orders, were stymied in large part by [JK's]

'misconduct.'"   DK alleges there were three instances of

misconduct - (a) JK "interfering with [her] preparation of

financial disclosures[,]" (b) JK's "misuse of control of the

couple's money[,]" and (c) JK's "failure to make financial

disclosures" – that, individually or "[t]aken together, . . .

provides this Court with ample evidence to find that the family

court abused its discretion when it failed to set aside the

default judgment based on misconduct within HFCR, Rule

60(b)(3)."   (Formatting altered.)


                                 36
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


          DK, however, did not provide any evidence that there

was misconduct regarding the CPA services of Berman.      DK

provided a letter from Berman, dated April 18, 2017, stating he

cannot prepare her 2016 tax return "[d]ue to ethical reasons and

conflicts of interest."   But, the letter makes no reference to

any kind of misconduct by JK, and JK received a similar letter.

          DK's "Income and Expense" statement described her

salary and her housing, transportation, and personal expenses

for the month, and her "Asset and Debt Statement" described two

checking accounts, a cemetery plot, and debts from Square,

Hawaiian Air, American Express, and Hana Rose.      DK does not

explain how any of these disclosures showed fraudulent

misconduct by JK or what conduct by JK prevented her from

disclosing this information during the 2017 proceedings.

          Moreover, DK did not provide evidence in her motion to

set aside default of JK misusing the couple's money.      JK,

however, provided copies of numerous processed checks showing

that DK wrote checks on JK's business bank account.

          And, as discussed above, JK was not required to file

financial disclosures with his Motion to Compel and, thus, that

was not misconduct on JK's part.      Also as discussed above, JK's

testimony during the July 20, 2017 hearing was not a substitute

for HFCR Rule 10(c) financial statements.     But, this does not

amount to HFCR Rule 60(b)(3) misconduct by JK.


                                 37
     NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


             Accordingly, DK did not establish that the judgment in

this case was obtained by JK's fraudulent misconduct, and with

no transcripts of the August 6, 2017 hearing, we cannot say that

the family court abused its discretion by denying DK's Motion to

Set Aside based on HFCR Rule 60(b)(3).

D.     HFCR Rule 60(b)(1) - Excusable Neglect

             In her seventh and final point of error, DK contends

that the family court "abused its discretion by failing to set

aside the July 20, 2017 default judgment under HFCR

Rule 60(b)(1) on the grounds of mistake, inadvertence, surprise,

or excusable neglect."      DK argues that her failure to appear at

the two hearings was excusable.

             "The determination of what conduct constitutes

'excusable neglect' under Rule 60(b)(1) and similar rules 'is at

bottom an equitable one, taking account of all relevant

circumstances surrounding the party's omission.'"         Brandt v. Am.

Bankers Ins. Co. of Florida, 653 F.3d 1108, 1111 (9th Cir. 2011)

(quoting Pioneer Inv. Servs. Co. v. Brunswick Assoc. Ltd., 507

U.S. 380, 395 (1993)).      "[A] party cannot have relief under

60(b)(1) merely because he is unhappy with the judgment.

Instead he must make some showing of why he was justified in

failing to avoid mistake or inadvertence.        Gross carelessness is

not enough."     Joaquin v. Joaquin, 5 Haw. App. 435, 443, 698 P.2d

298, 304 (1985) (citations omitted and emphasis added).


                                    38
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


     1.     Attorney

            DK argues that her difficulty finding an attorney

contributed to her failure to appear at the two hearings.       She

asserts that she "was unable to find a Maui Family Law attorney

who was willing to take her case" because "they had a conflict

of interest" with JK and the per diem judge with whom he had a

relationship.

            The record indicates that on April 12 and 28, 2017, DK

communicated with JK's lawyer that she was still looking for an

attorney, and moved her search to O‘ahu.    In her declaration, DK

named four attorneys she contacted, with two willing to

represent her but she did not have the funds to hire one and she

declined to proceed with another due to a conflict with a

contractor.

            But, DK does not explain how difficulties in obtaining

an attorney justified her failure to appear at the scheduled

hearings.    Should DK have appeared at one of the hearings, she

could have explained her difficulty in finding an attorney to

the family court and requested more time.

     2.     E-mail

            DK also argues that another factor contributing to her

missing the two hearings was because JK's counsel did not send

her a courtesy e-mail of the hearings.     DK cites to no legal

authority that requires JK to provide a courtesy e-mail of any


                                 39
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


upcoming hearings.    Instead, the record indicates that JK's

counsel properly notified DK pursuant to HFCR Rule 5.

     3.     Notice

            DK further argues that lack of notice and confusing

and conflicting notices contributed to her missing the two

hearings.    As to the lack-of-notice argument, DK asserts that

"the Court's May 31 order was not served on [her] until 14 days

after the June 13 deadline."    DK is correct that the May 31,

2017 order regarding the June 2017 deadlines and hearing was not

served on her until after the deadlines had passed.      But, she is

not being held accountable for missing the June 2017 deadlines

and hearing because she was not served, and the June 2017

deadlines and hearing were continued to July 2017.      Thus, the

lack of notice of the May 31, 2017 order does not demonstrate

excusable neglect for missing the two hearings.

            As to her confusing-and-conflicting argument, DK

asserts that "at a time when [she] was unrepresented, she was

served simultaneously with confusing and conflicting notices."

This assertion, like the lack-of-notice assertion does not apply

to, or demonstrate excusable neglect for, DK missing the first

hearing on May 31, 2017.

            For the July 20, 2017 hearing, DK was served with two

filings.    The first was "the Ex Parte Motion to Extend Deadlines

and to Continue Status hearing; Exhibit 'A'; Declaration of


                                 40
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


Counsel; Ex Parte Order filed June 26, 2017[,]" and the second

was "the Order of the Hearing Held May 31, 2017 on Plaintiff's

Motion to Compel Discovery and for Attorney's Fees and Costs

filed May 4, 2017; Exhibits 'A' and 'B' filed June 26, 2017[.]"

           In the first filing, the first page stated that JK

moves "for an order extending the deadlines in this matter and

continuing the status hearing currently set for June 27, 2017."

That first page also stated, "The grounds for this Motion are

that [DK] has not been served with the Order relating to the

Motion to Compel Discovery filed May 5, 2017 and heard on

May 31, 2017."   Thus, that first page explained that the June

2017 deadlines and the June 27, 2017 hearing, should be extended

because DK had not been served.

           The third page of the first document is the

"Declaration of Counsel," which stated that "[i]t is

respectfully requested that the Court continue the deadlines

ordered at the hearing of May 31, 2017."     The declaration is

then followed by the "Ex Parte Order," which set forth July

deadlines handwritten in blue ink, and the July hearing date

stamped.   This order was signed by the judge, also in blue ink.

           In the second filing, the first page is entitled

"Order of the Hearing Held May 31, 2017 on Plaintiff's Motion to

Compel Discovery and For Attorney's Fees and Costs Filed May 4,

2017."   This document set forth the June deadlines, which, as DK


                                  41
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


noted, had already passed by the time she received these

documents.

          In sum, the documents show that the June 2017 dates

needed to be continued because DK was not served in a timely

manner, the June 2017 dates had passed by the time the documents

were served on DK, and the July dates were the only dates with

which DK could comply.   Thus, serving the documents that

established the June 2017 deadlines and hearing with the

documents that set forth the continued July 2017 deadlines and

hearing, did not provide an excuse for failing to appear at the

July 20, 2017 hearing.   Joaquin, 5 Haw. App. at 442, 698 P.2d at

303 (explaining that "[a] mistake as to the nature and effect of

a document caused by a failure to read it is not an excusable

mistake") (citation omitted); Pogia v. Ramos, 10 Haw. App. 411,

417, 876 P.2d 1342, 1345–46 (1994) (explaining that "'lack of

legal sophistication . . . cannot form the basis of a claim of

excusable neglect . . . for purposes of Rule 60(b)' where the

defendant, after receiving notice, failed to appear or answer")

(citation omitted).   Accordingly, DK did not show why she was

justified in failing to appear at the July 20, 2017 hearing.

          DK's missing the July hearing was not an aberrant act

on the record in this case.    Instead, it was a continuation of

her conduct throughout the discovery process, where she

repeatedly failed to provide her financial information.      This


                                 42
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


failure to provide financial information deprived JK, and the

family court, of information needed to proceed to trial.       See

Aloha Unlimited, Inc., 79 Hawai‘i at 533, 904 P.2d at 547.

     4.   Equity

          Again, "[t]he determination of what conduct

constitutes 'excusable neglect' under Rule 60(b)(1) and similar

rules 'is at bottom an equitable one, taking account of all

relevant circumstances surrounding the party's

omission.'"   Brandt, 653 F.3d at 1111 (citation omitted).      The

gist of DK's appeal is that the division of property was unfair

because, as DK stated, "the increase in equity as a result of

paying off the mortgage during our marriage is about $70,000,

and the value of my business is at best the purchase price of

$60,000 minus the debt accumulated by the business since

purchase ($34,000) which comes out to only $26,000."

          But the information DK provided to the family court

regarding her business was vague and conflicting.      In the income

and expense statement attached to her motion to set aside, DK

represented that Edible Hawaiian Islands Magazine was her

employer, and she earned a gross, net, and take-home pay of

$4,166 per month.    Also, DK provided no information about Edible

Hawaiian Islands Magazine in the attached Asset and Debt

Statement.    About a month later, DK filed a revised Asset and




                                 43
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


Debt Statement that included Edible Hawaiian Island Magazine

valued at $60,000 with a debt of $34,000.

            In connection with her Motion for Reconsideration less

than two months later, DK provided an agreement to acquire

Edible Hawaiian Island Magazine for $60,000 dated for 2013 that

was not signed by the seller.    And, in contrast to her income

and expense statement, DK represented to the court, "I have

never taken a salary from Edible Hawaiian Islands, LLC -- only

the draws shown on my Schedule C returns, which was less than

$25,000 per year for those three years."

            Taking account of all the relevant circumstances

surrounding DK's failure to meet deadlines, appear at hearings,

and provide reliable information regarding the income from and

value of her business, we cannot say that her conduct

constituted excusable neglect.    As such, we cannot say the

family court abused its discretion by denying DK's Motion to Set

Aside and Motion for Reconsideration based on HFCR Rule

60(b)(1).

                           III. CONCLUSION

            For the reasons above, we affirm the family court's

(1) September 5, 2018 "Order Denying Defendant [DK's] Motion to

Set Aside Entry of Default and Default Judgment filed June 29,

2018," and (2) October 1, 2018 "Order Denying [DK's]

September 17, 2018 Motion to Reconsider the September 5, 2018


                                 44
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


Order Denying Defendant's Motion to Set Aside Entry of [the

June 26, 2017] Default and [July 24, 2017] Default Judgment."

          DATED:   Honolulu, Hawai‘i, November 30, 2022.

On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Anthony L. Ranken and
Napoleon L. Taylor,                   /s/ Sonja M.P. McCullen
for Defendant-Appellant.              Associate Judge

Elizabeth C. Melehan,
for Plaintiff-Appellee.




                                 45
  NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

                  DISSENTING OPINION by Nakasone, J.
            I respectfully dissent because I would hold that the
default judgment should have been set aside under Hawai‘i Family

Court Rules (HFCR) Rule 60(b)(1) for excusable neglect under the
particular circumstances of this case, where: (1) the default
judgment was entered during a time period after DK's counsel had
withdrawn and DK was without counsel (Self-Represented DK);1 (2)
Self-Represented DK received two notices that left ambiguities
about the adequacy of notification of the family court's
discovery and continuance orders leading to the default
judgment; (3) the default judgment was entered as a sanction for
a discovery violation under circumstances that did not appear
extreme enough to warrant this level of sanction; (4) DK
provided an explanation for her neglect to render it excusable
under a broad, equitable inquiry of the circumstances; and (5)
assuming arguendo there was doubt as to whether Self-Represented
DK's neglect was excusable, any doubt must be resolved in favor
of the party seeking relief from a default judgment in the
interest of justice, consistent with the public policy of
favoring disposition of cases on their merits.
            1.   Default judgments are disfavored and any doubt
                 should be resolved in favor of the party seeking
                 relief.

            "[T]he sanction of a default judgment is a harsh
one."   Rearden Fam. Tr. v. Wisenbaker, 101 Hawai‘i 237, 254, 65
P.3d 1029, 1046 (2003).      "Generally, default judgments are not
favored because they do not afford parties an opportunity to
litigate claims or defenses on the merits."          In re Genesys Data


      1     I refer to DK as "Self-Represented DK" during the time period
from March 9, 2017 (date of hearing at which DK's counsel was allowed to
withdraw) to July 24, 2017 (date default judgment was filed). DK's new
counsel made his first appearance upon filing DK's Motion to Set Aside
Default Judgment on June 29, 2018.
  NOT FOR PUBLICATION IN WEST’S HAWAIʿI REPORTS AND PACIFIC REPORTER

Techs., Inc., 95 Hawai‘i 33, 40, 18 P.3d 895, 902 (2001)

(citations omitted). In Wisenbaker, the Hawai‘i Supreme Court
reaffirmed that "defaults and default judgments are not favored
and that any doubt should be resolved in favor of the party
seeking relief, so that, in the interest of justice, there can
be a full trial on the merits."    101 Hawai‘i at 254, 65 P.3d at

1046 (emphasis added) (internal quotation marks and citations
omitted).   Citing these principles in In re TW, 124 Hawai‘i 468,
472, 248 P.3d 234, 238 (App. 2011), we held that the family
court "abused its discretion in imposing the harsh and drastic
sanction of default against Mother based upon her single non-
appearance" and in granting the Department of Human Service's
petition for permanent custody of the mother's child.      Id. at
474, 248 P.3d at 240.    Where a court has "the ability to levy
lesser sanctions" such as "attorney's fees and monetary
sanctions" for a party's failure to attend a conference or a
hearing, the imposition of such lesser sanctions "better serves
the interest of justice."    Dela Cruz v. Quemado, 141 Hawai‘i 338,

345-46, 409 P.3d 742, 749-50 (2018) (citing Wisenbaker, 101
Hawai‘i at 255, 65 P.3d at 1047) (brackets and internal quotation
marks omitted).
            2.    Default judgment as a discovery sanction is a
                  drastic measure appropriate as a last resort or
                  only under extreme circumstances, such as
                  willful, contemptuous or otherwise opprobrious
                  behavior.

            This case did not involve a default judgment entered
under HFCR Rule 55(b) where a party had "failed to appear or
otherwise defend[.]"    Rather, it was a default judgment entered
as a discovery sanction under HFCR Rule 37(b)(2)(c).      See
Wisenbaker, 101 Hawai‘i at 253-54, 65 P.3d at 1045-46 (holding

that where default judgment was imposed as a sanction under RCCH

                                   2
  NOT FOR PUBLICATION IN WEST’S HAWAIʿI REPORTS AND PACIFIC REPORTER

Rule 12.1 for settlement-conference-related conduct, Hawai‘i

Rules of Civil Procedure (HRCP) Rule 55(c) was not the
appropriate basis for motion to set aside default judgment and
defendant could move for relief under Rule 60(b)).      In Long v.
Long, 101 Hawai‘i 400, 405-06, 69 P.3d 528, 533-34 (App. 2003),

we observed that "granting judgments on default as sanctions for
violating discovery orders are generally deemed appropriate only
as a last resort, or when less drastic sanctions would not
ensure compliance with a court's orders."     (emphasis added)
(quoting 7 J. Moore, Moore's Federal Practice § 37.50[2][a] (3d
ed. 2002)).   In W.H. Shipman, Ltd. v. Hawaiian Holiday Macadamia
Nut Co. Inc., 8 Haw. App. 354, 361-63, 802 P.2d 1203, 1207-1208
(1990), this court construed the parallel provision in the HRCP,
Rule 37(b)(2), and noted that:    "[t]he federal cases indicate
that the Rule 37(b)(2)(c) drastic sanctions of dismissal and
default judgment are authorized only in extreme
circumstances[;]" and these sanctions "represent the most severe
penalty that can be imposed." (cleaned up) (citations omitted).
           "[T]he trial court has a broad spectrum of sanctions
to impose, although the sanction chosen must be commensurate
with the offense."   Weinberg v. Dickson-Weinberg, 123 Hawai‘i 68,
75, 229 P.3d 1133, 1140 (2010) (italics and citations omitted).
"[A] sanction which is tantamount to the entry of default
'should be supported by evidence of willful or contemptuous or
otherwise opprobrious behavior.'"     TW, 124 Hawai‘i at 473, 248

P.3d at 239 (quoting Weinberg, 123 Hawai‘i at 77, 229 P.3d at
1142).   The following five factors are considered in when
reviewing whether an entry of default judgment as a discovery
sanction constitutes an abuse of discretion:     "'(1) the public's
interest in the expeditious resolution of litigation; (2) the
court's need to manage its docket; (3) the risk of prejudice to

                                  3
  NOT FOR PUBLICATION IN WEST’S HAWAIʿI REPORTS AND PACIFIC REPORTER

the party moving for sanctions; (4) the public policy favoring
disposition of cases on their merits; and (5) the availability
of less drastic sanctions.'"       Id. (citation omitted) (quoting
Weinberg, 123 Hawai‘i at 71, 229 P.3d at 1136).

            Here, Self-Represented DK's discovery violation was
for failing to respond to the first Request for Production of
Documents2 by a February 23, 2017 deadline.          The motion to compel
discovery was filed on May 4, 2017 and heard on May 31, 2017,
after Self-Represented DK's counsel had withdrawn.            The motion
to compel requested, inter alia, that Self-Represented DK be
ordered to respond, and for attorney's fees and costs.             The
motion argued that "[JK] has been more than reasonable in
waiting more than two months for [DK]'s responses."            It also
requested the further sanction under HFCR Rule 37(b)(2) that:
"[i]f [DK] fails to respond as ordered by this court, [JK]
respectfully requests this court issue sanctions against [DK],
including, but not limited to, refusing to allow [DK] to
introduce evidence at the trial in this matter."           Notably, JK
did not request the sanction of default judgment in his motion.
            In the Motion to Set Aside Default Judgment, DK set
forth her reasons for missing the first May 31, 2017 hearing and
the second July 20, 2017 status hearing on the motion to compel.
DK's declaration explained that during the relevant time period,


      2     The Request for Production of Documents (RPOD) was dated January
24, 2017, approximately three months after JK's October 20, 2016 Complaint.
The RPOD was a detailed, complex listing of 33 numbered requests, excluding
subparts, covering a wide range of real estate and financial documents,
including every conceivable type of asset and source of potential income and
liability. The RPOD included, inter alia, all statements for all business
accounts for the last four years, all check registers or electronic registers
for the last three years, all checks signed for any account in DK's name for
the last three years, loan applications in the last five years, all credit
card statements for the last three years, asset ownership and value documents
at the date of marriage, documents reflecting debt/liabilities as of the date
of marriage, and a list of 25 sub-requests pertaining to "Edible Hawai‘i
Islands[.]"


                                      4
  NOT FOR PUBLICATION IN WEST’S HAWAIʿI REPORTS AND PACIFIC REPORTER

she and the couple's teen daughter were moving out of the family
home, where DK had lived for 23 years; DK was working two jobs;
DK had no counsel at the time she received the "confusing and
conflicting" hearing notices; and DK was "scrambling to find a
replacement attorney" that she could afford and who did not
"have a conflict of interest" due to JK's relationship with a
per diem family court judge.3        In light of Self-Represented DK's


     3    DK's declaration stated:

          3.    In the four months that followed, I missed two
          important hearings:

                a.    A discovery hearing on May 31 (2 days after my
                daughter and I moved out of our family home); and

                b.    A hearing for entry of default judgment on July
                20, 2017 (originally set for June 27, 2017, but
                continued the day before the hearing, to July 20).
                The hearing was continued by [JK]'s attorney Ex Parte
                -- i.e., without notice to me.

          4.    The following factors contributed to my missing these
          vital hearings:

                a.    Unrepresented by Counsel. I was unrepresented
                by counsel as I was scrambling to find a replacement
                attorney (i) who I could afford; and (ii) who did not
                have a conflict of interest either because they had
                already been consulted by [JK], or because of [JK]'s
                extra-marital affair with Michelle Drewyer, who, at
                that time, was a Per Diem Family Court Judge;

                b.    Moving. I was moving out of the family home we
                had lived in for the last 23 years, with my 16 year
                old daughter, [];

                c.    Working two jobs. I was working long hours to
                pay for the living expenses of myself and my
                daughter. I took on a second job cleaning commercial
                properties. [JK] made no financial contributions to
                our living expenses;

                d.    Change of address. I changed my personal
                address from our family home to my business P.O. box;

                e.    Lack of Notification. [JK]'s attorney contacted
                me by phone and email regarding settlement and
                discovery but in those conversations she never
                notified me of any hearing dates, nor did she provide
                me with a courtesy copy of upcoming motions or

                                      5
  NOT FOR PUBLICATION IN WEST’S HAWAIʿI REPORTS AND PACIFIC REPORTER

explanation, her self-represented status, and the ambiguities
surrounding the adequacy of the notification in the discovery
and continuance orders Self-Represented DK received, as
explained infra, the evidence does not show that there was
"willful or contemptuous or otherwise opprobrious behavior" by
Self-Represented DK to warrant the imposition of the harshest


                  hearing dates, which she could easily have done via
                  email, voicemail, or text.

                  f.    [JK] also neglected to notify me of any hearing
                  dates despite the fact that he knew I was
                  unrepresented, I was still living in the family home,
                  and he met with me on both May 28 and May 29, and on
                  neither occasion did he let me know verbally, or by
                  text, voicemail, or email, that there was an
                  important hearing just two days later, on May 31st.

                  g.    Lack of Service. [JK]'s attorney did not serve
                  the Court's May 31 order on me until June 27, 2018
                  [sic] - 14 days after the June 13 deadline to comply
                  with the order had passed! See Plaintiffs Ex Parte
                  Motion attached as Exhibit A in which plaintiffs
                  attorney admits that I was not served with the May 31
                  order:

                  . . . .

                  h.    Confusing and Conflicting Notices. To add to
                  the confusion, when [JK]'s attorney finally did serve
                  the May 31 order, she did so at the same time as an
                  Ex Parte Order filed on June 26, 2017 with the result
                  that, at a time when I was unrepresented, I was
                  served simultaneously with confusing and conflicting
                  notices. . . .

            5.    As a consequence, [JK] obtained a discovery order and
            a default judgment against me during this transitional
            period when I was moving out of the family home, and when I
            was unrepresented by counsel.

DK also listed the names of all of the family law attorneys she had
contacted on Maui in her attempt to find replacement counsel, and
stated she expanded her search to Oahu due to the "relatively small
pool of family law attorneys on Maui." DK finally found her current
counsel who was willing to handle her case, but she could not afford
the retainer. DK explained that: "[i]t was only as the one-year
deadline to file this motion was approaching that my attorney reviewed
my case with the Office of Disciplinary Counsel and determined that he
could defer payment of his fees until the case is resolved without
violating the rules governing attorneys, which he then offered to do."


                                      6
  NOT FOR PUBLICATION IN WEST’S HAWAIʿI REPORTS AND PACIFIC REPORTER

discovery sanction of default judgment -- relief that went
beyond the attorney's fees and costs and preclusion of evidence
sanctions that JK's motion requested pursuant to HFCR Rule
37(b)(2).    TW, 124 Hawai‘i at 473, 248 P.3d at 239 (quoting

Weinberg, 123 Hawai‘i at 77, 229 P.3d at 1142).
            3.     The two notices that Self-Represented DK
                   received leading up to the default judgment
                   left ambiguities about the adequacy of their
                   notification.

            In Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd.
P'ship, 507 U.S. 380, 398 (1993), the United States (U.S.)
Supreme Court found that a notice that was "outside the ordinary
course" in a bankruptcy case due to its "'peculiar and
inconspicuous placement'" left a "dramatic ambiguity" in the
adequacy of the notification.        (Citation omitted).      Pioneer set
forth an equitable standard for review of "excusable neglect"
for tardy claims filed after a bankruptcy court's "bar date"
deadline; and this same equitable standard was expressly adopted
by the Hawai‘i Supreme Court in Enos v. Pac. Transfer &

Warehouse, Inc., 80 Hawai‘i 345, 352, 910 P.2d 116, 123 (1996),

and Eckard Brandes, Inc. v. Dep't. of Labor and Indus. Rels.,
146 Hawai‘i 354, 364, 463 P.3d 1011, 1021 (2020), to review
"excusable neglect" for late extensions of time to file a notice
of appeal under Hawai‘i Rules of Appellate Procedure Rule

4(a)(4)(B).      The problematic notice in Pioneer was a significant
factor in the U.S. Supreme Court's conclusion that counsel's
neglect in that case was excusable, as follows:

                  In assessing the culpability of respondents' counsel,
            we give little weight to the fact that counsel was
            experiencing upheaval in his law practice at the time of
            the bar date. We do, however, consider significant that
            the notice of the bar date provided by the Bankruptcy Court
            in this case was outside the ordinary course in bankruptcy
            cases. As the Court of Appeals noted, ordinarily the bar

                                      7
  NOT FOR PUBLICATION IN WEST’S HAWAIʿI REPORTS AND PACIFIC REPORTER

            date in a bankruptcy case should be prominently announced
            and accompanied by an explanation of its significance. We
            agree with the court that the "peculiar and inconspicuous
            placement of the bar date in a notice regarding a
            creditors' meeting," without any indication of the
            significance of the bar date, left a "dramatic ambiguity"
            in the notification. This is not to say, of course, that
            respondents' counsel was not remiss in failing to apprehend
            the notice. To be sure, were there any evidence of
            prejudice to petitioner or to judicial administration in
            this case, or any indication at all of bad faith, we could
            not say that the Bankruptcy Court abused its discretion in
            declining to find the neglect to be "excusable." In the
            absence of such a showing, however, we conclude that the
            unusual form of notice employed in this case requires a
            finding that the neglect of respondents' counsel was, under
            all the circumstances, "excusable."


507 U.S. at 398-99 (emphases added) (citation and brackets
omitted).
            Here, in my view, the two notices served
simultaneously appear to be "confusing and conflicting" as DK
stated in her declaration, and leave ambiguities in the adequacy
of the notification provided to a self-represented party like
DK.   The "Ex Parte Motion to Extend Deadline and to Continue
Status Hearing" (6/26/17 EPM to Continue 6/27/17 Hearing) and
the "Order of the Hearing Held May 31, 2017 on Plaintiff's
Motion to Compel Discovery and for Attorney's Fees and Costs
filed May 4, 2017" (Order of 5/31/17 Hearing) were both filed
simultaneously on June 26, 2017, the day prior to the June 27,
2017 continued hearing on JK's motion to compel discovery.                The
single Certificate of Service (COS) filed June 27, 2017,
indicates that Self-Represented DK was simultaneously served
with two documents at her P.O. Box.
            Document No. 1:     6/26/17 EPM to Continue 6/27/17
            Hearing

            The 6/26/17 EPM to Continue 6/27/17 Hearing is a six-
page document.     Notably, it is filed "ex parte," without any
notice to the other side, seeking a last-minute continuance of
the next day's hearing, the afternoon before the hearing.             The

                                      8
  NOT FOR PUBLICATION IN WEST’S HAWAIʿI REPORTS AND PACIFIC REPORTER

Declaration of Counsel does not indicate whether JK's counsel
made efforts to notify Self-Represented DK regarding the last-
minute EPM to continue the hearing, as would be required in the
circuit court.     Cf. Rules of the Circuit Court of Hawai‘i (RCCH)

Rule 7.2(f).4
            The Declaration of Counsel states that JK's counsel
"has drafted the Order of the hearing held May 31, 2017, but has
not provided a copy to [Self-Represented DK]."           This statement
indicates that Self-Represented DK was not given any information
about what occurred at the May 31, 2017 discovery hearing that
she missed and had not received any notice of the subsequent
June 27, 2017 hearing.
            The "Ex Parte Order" is inconspicuously placed, and
does not appear until page five of the EPM.          The Ex Parte Order
sets a new deadline of July 10, 2017 for Self-Represented DK to
comply with the discovery order and a new date of July 20, 2017
for a "status hearing" on the motion to compel.           The final
paragraph warns Self-Represented DK that if she "fails to appear
at that status hearing mentioned above or fails to respond to
the discovery requests by the deadline stated herein, the court




      4     The HFCR do not have any rules pertaining to ex parte filings.
By contrast, RCCH Rule 7.2, which applies only to cases governed by the HRCP,
does contain a rule regarding last-minute ex parte filings, for which there
are a number of requirements for EPMs and shortening of time including: the
reasons for filing the motion ex parte, efforts made to notify parties, and,
if shortening time or advancing a hearing, the efforts made to obtain a
stipulation or response from the other parties in the case, or an explanation
stating the reasons why "no attempt was made." See RCCH Rule 7.2(f) (2014)
("A motion entitled to be heard ex parte shall: (1) cite the statute, rule,
or other authority authorizing the court to entertain the motion ex parte;
(2) be supported by an affidavit or declaration stating the reason(s) for
filing the motion ex parte, the efforts made to notify parties, and, if the
motion is to shorten time or advance a hearing pursuant to subsection (g)(5)
of this Rule, the efforts made to obtain a stipulation or response from the
other parties in the case or the reason(s) why no attempt was made; (3) be
accompanied by a proposed order; and (4) be served on the date that the
motion was presented to the court.").

                                      9
  NOT FOR PUBLICATION IN WEST’S HAWAIʿI REPORTS AND PACIFIC REPORTER

may granted [sic] the proposed Divorce Decree submitted and
filed by [JK]."
           The Ex Parte Order's notification that there is a
"status hearing" on a motion to compel discovery lacked
explanation of its significance, as it did not inform Self-
Represented DK that the "status hearing" may turn into a default
judgment hearing.   The warning that the consequence for failure
to appear or comply with the discovery request is the court "may
granted [sic] the proposed Divorce Decree" -- lacked explanation
that the family court was referring to a discovery sanction of
"judgment by default against the disobedient party" under HFCR
Rule 37(b)(2)(C).   The record also does not reflect that a
document entitled "Proposed Divorce Decree" or "Divorce Decree"
was filed by JK as the family court ordered; instead, a
differently entitled document, "Judgment Granting Divorce and
Awarding Child Custody" is inconspicuously attached to a
separate document, the Order of 5/31/17 Hearing.      Thus, the Ex
Parte Order leaves multiple ambiguities as to the adequacy of
the notification Self-Represented DK received, due to the
"inconspicuous placement" issues and lack of "explanation of its
significance."    Pioneer, 507 U.S. at 398.
           Document No. 2:   Order of 5/31/17 Hearing
           The Order of 5/31/17 Hearing is a thirteen-page
document, and pages 1 and 2 inform Self-Represented DK about
what transpired at the hearing she missed, and order Self-
Represented DK "to respond to the discovery requests no later
than June 13, 2017."   (Emphasis added).    However, the Order is
not filed or served until two weeks after this deadline had
passed.   The Order thus appears obsolete because it is
impossible to comply with a passed deadline.
           The Order of 5/31/17 Hearing informs Self-Represented
DK that she must appear at a further hearing on June 27, 2017 at

                                 10
  NOT FOR PUBLICATION IN WEST’S HAWAIʿI REPORTS AND PACIFIC REPORTER

10:00 a.m., yet the Order was served on Self-Represented DK's
P.O. Box on the day of the hearing, making the notice
nonsensical.     Generating additional confusion, this Order states
the June 27, 2017 hearing is at 10:00 a.m., but the first
document discussed supra, the 6/26/17 EPM to Continue 6/27/17
Hearing, had a different hearing time of 1:30 p.m. on page one.
           The Order of 5/31/17 Hearing advised Self-Represented
DK that if she "fails to respond to the discovery requests and
fails to appear at the hearing of June 27, 2017," the family
court "may grant a proposed Divorce Decree submitted to the
Court by [JK] which is attached hereto as Exhibit 'B'."      For the
reasons already set forth supra, this obsolete order's
notifications also lack explanation of its significance and the
significance of the "Judgment Granting Divorce and Awarding
Child Custody" that was attached.      See Pioneer, 507 U.S. at 398.
Finally, as set forth supra, the only notice of the "proposed
Divorce Decree" that Self-Represented DK ever received was
confusingly placed, attached to this second obsolete document
giving notice of a discovery deadline that had passed weeks
before.   Thus, the Order of 5/31/17 Hearing, viewed together
with the Ex Parte Order, amplifies the ambiguities as to the
adequacy of the notification Self-Represented DK received.      See
id.
           4.     Self-Represented DK's neglect appears excusable
                  under a broad, equitable inquiry taking into
                  account all relevant circumstances.

           The Majority applies the Ninth Circuit's equitable
determination of excusable neglect, that:     "The determination of
what conduct constitutes 'excusable neglect' under Rule 60(b)(1)
and similar rules 'is at bottom an equitable one, taking account
of all relevant circumstances surrounding the party's
omission.'"     Brandt v. Am. Bankers Ins. Co. of Fla., 653 F.3d


                                  11
  NOT FOR PUBLICATION IN WEST’S HAWAIʿI REPORTS AND PACIFIC REPORTER

1108, 1111 (9th Cir. 2011) (quoting Pioneer, 507 U.S. at 395).
I agree with this standard but disagree with the conclusion
reached.    The Brandt standard is the same equitable standard for
"excusable neglect" reaffirmed by the Hawai‘i Supreme Court in

Eckard Brandes, which the supreme court explained came from
Pioneer:
            Accordingly, as indicated by the United States Supreme
            Court in Pioneer, 507 U.S. 380, 113 S.Ct. 1489, which was
            cited favorably in Enos, whether "excusable neglect" exists
            is "at bottom an equitable" decision; it is necessary to
            first determine whether there is "neglect," and, if so,
            whether the "neglect" is "excusable." 507 U.S. at 393-94,
            113 S.Ct. 1489. As also noted, with respect to determining
            whether existing "neglect" could be deemed "excusable,"
            Enos expressly adopted the equitable standard set forth by
            the United States Supreme Court in Pioneer, and stated,
            "reasons for failure to comply with a court-ordered
            deadline range from acts of God to a party's choice to
            flout the deadline and ... 'excusable neglect' is not
            restricted to those circumstances beyond a party's
            control." We therefore clarify that, as indicated in
            [Enos], "excusable neglect" is to be construed pursuant to
            its plain language: "neglect" that is "excusable," which,
            "involve[s] a broad, equitable, inquiry" "taking into
            account all relevant circumstances surrounding the party's
            omission." Pioneer, 507 U.S. at 389, 393-94, 113 S.Ct.
            1489.

146 Hawai‘i at 364, 463 P.3d at 1021 (emphases added) (footnote

omitted).    "[E]quity jurisprudence" is "not bound by the strict
rules of the common law," but enables a court to "mold its
decrees to do justice amid all the vicissitudes and intricacies
of life."    Haw. Ventures, LLC v. Otaka, Inc., 114 Hawai‘i 438,
456, 164 P.3d 696, 714 (2007) (quoting Fleming v. Napili Kai,
Ltd., 50 Haw. 66, 70, 430 P.2d 316, 319 (1967) (internal
quotation marks omitted)).       While the principles upon which
equity jurisprudence proceeds are "eternal[,] . . . their
application in a changing world will necessarily change to meet
changed situations."      Id.
             In concluding the neglect here was inexcusable, the
Majority relies on Pogia v. Ramos, 10 Haw. App. 411, 876 P.2d


                                     12
  NOT FOR PUBLICATION IN WEST’S HAWAIʿI REPORTS AND PACIFIC REPORTER

1342 (1994) and Joaquin v. Joaquin, 5 Haw. App. 435, 698 P.2d
298 (1985), both of which are distinguishable from this case.
Pogia involved a self-represented defendant who failed to answer
a complaint on grounds that she did not understand "'what the
legal papers meant,'" and we held that in order to establish
"excusable neglect" under HFCR Rule 60(b)(1), a defaulted party
"who failed to answer a complaint must make a showing of why the
party was justified in failing to respond to the complaint or to
obtain an extension of time to respond," and that "'ignorance of
the law'" was not "excusable neglect."     10 Haw. App. at 416, 876
P.2d at 1345 (citations omitted).     Unlike the notices Self-
Represented DK received here that contained multiple ambiguities
in the adequacy of their notification, we noted that the summons
in Pogia "clearly sets forth Defendant's obligations to respond
within twenty days or have judgment by default taken against
her."   Id. at 417, 876 P.2d at 1345.   Joaquin involved a
defendant who had signed a divorce agreement and appearance and
waiver without reading them, which we held did not constitute
"excusable neglect" under 60(b)(1).     5 Haw. App. at 443, 698
P.2d at 304.    We held there that the defendant "'must make some
showing of why he was justified in failing to avoid mistake or
inadvertence.   Gross carelessness is not enough.'"     Id. (citing
11 Charles Alan Wright & Arthur R. Miller, Federal Practice and
Procedure § 2858 (1973); 7 Moore's Federal Practice § 60.22[2]
(1983)).   Here, Self-Represented DK did not sign documents
without reading them, and there is "some showing" why DK's
neglect may have been excusable due to the multiple ambiguities
surrounding the adequacy of the notifications she received.       Id.

           In Ass'n of Apartment Owners of Kai Makani v. Oleksa,
No. CAAP-XX-XXXXXXX, 2019 WL 2281248, at *3 (May 29, 2019)
(SDO), we concluded that relief was warranted under HRCP Rule
60(b)(1), under circumstances where the Oleksas, who were self-

                                 13
  NOT FOR PUBLICATION IN WEST’S HAWAIʿI REPORTS AND PACIFIC REPORTER

represented like DK here, supplied justification for their
failure to oppose a       motion for summary judgment that
constituted excusable neglect, where they left on a trip and did
not receive the motion until after they returned from their
trip, which had been unexpectedly lengthened due to a medical
emergency.     We explained that:

             [u]nder HRCP Rule 60(b)(1), a party can be granted relief
             from judgment where there is a showing of, inter alia,
             'excusable neglect' that interferes with the fair
             dispensation of justice." Isemoto Contracting Co., Ltd, v.
             Andrade, 1 Haw. App. 202, 204, 616 P.2d 1022, 1025 (1980).
             "HRCP Rule 60(b)(1), . . . exists to remedy some
             dereliction of the movant in the litigation itself; for
             example, failure to answer the complaint, failure to answer
             interrogatories, ineffective assistance of counsel, or
             unauthorized settlement by counsel." Citicorp Mortg.,
             Inc., v. Bartolome, 94 Hawai‘i 422, 437, 16 P.3d 827, 842
             (App. 2000) (citations omitted).

Id.

             Here, Self-Represented DK's failure to comply with the
discovery order and missing two hearings on the motion to compel
constituted neglect.       HFCR Rule 60(b)(1) exists to remedy this
type of dereliction in the litigation by a movant whose neglect
is shown to be excusable.        See id.    Applying a "broad,
equitable, inquiry taking into account all relevant
circumstances surrounding [Self-Represented DK]'s omission[s],"
which include her self-represented status, the multiple
ambiguities surrounding the adequacy of the notification that
Self-Represented DK received, her personal situation regarding
the housing transition and working two jobs, and the financial
and logistical challenges she encountered in finding conflict-
free replacement counsel on Maui –- in my view, all militate in
favor of a conclusion that her neglect was excusable.             Eckard
Brandes, Inc., 146 Hawai‘i at 364, 463 P.3d at 1021; see Pioneer,




                                      14
  NOT FOR PUBLICATION IN WEST’S HAWAIʿI REPORTS AND PACIFIC REPORTER

507 U.S. at 398-99; Haw. Ventures, LLC, 114 Hawai‘i at 456, 164

P.3d at 714.

            5.    HFCR Rule 60(b)(1) relief was warranted.
            For the reasons explained above, I would conclude that
relief under HFCR Rule 60(b)(1) was warranted because Self-
Represented DK's neglect appeared excusable under a broad,
equitable inquiry of the relevant circumstances; and assuming
arguendo there was doubt whether her neglect was excusable, our
case law counsels that, in the interest of justice, any doubt in
setting aside a default judgment should be resolved in favor of
the party seeking relief.    See Wisenbaker, 101 Hawai‘i at 254, 65

P.3d at 1046.    The record also reflects that the harshest
discovery sanction of default judgment was imposed in this case,
where Self-Represented DK's failure to respond did not rise to
the level of willful, contemptuous, or opprobrious conduct
justifying this level of discovery sanction.     See TW, 124 Hawai‘i

at 474, 248 P.3d at 240; Weinberg, 123 Hawai‘i at 77, 229 P.3d at

1146.   Setting aside the default judgment in this case is also
consistent with the public policy favoring disposition of cases
on their merits.    See Weinberg, 123 Hawai‘i at 71, 229 P.3d at

1136; Wisenbaker, 101 Hawai‘i at 254, 65 P.3d at 1046.
Accordingly, I would conclude that the family court abused its
discretion in denying the motion to set aside the default
judgment.   See LaPeter v. LaPeter, 144 Hawai‘i 295, 304, 439 P.3d

247, 256 (App. 2019) (reviewing HFCR Rule 60(b) motion for abuse
of discretion).
                                       /s/ Karen T. Nakasone
                                       Associate Judge




                                  15